Citation Nr: 1623759	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-28 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active service from September 1979 to August 1983. 

This appeal comes to the Board of Veterans Appeals  (Board) arising from an October 2008 rating action by the Regional Office (RO) in Winston-Salem, North Carolina, which denied a claim for service connection for PTSD.  

In March 2011, and June 2012, the Board remanded the claim for additional development.  In March 2013, the Board denied the claim.  

In May 2013 the Secretary of the Department of Veterans Affairs moved that the United States Court of Appeals for Veterans Claims (Court) vacate the Board's March 2013 decision.  In July 2013 the Court noted that the appellant was not opposed to the motion.  Accordingly the Secretary's motion was granted and the matter remanded for action consistent with the terms of the motion.

In June 2014, the Board remanded the claim for additional development.  In September 2014, the Board vacated the June 2014 Board remand and substituted modified remand orders.  In February 2015, the Board again remanded the claim for additional development.  

The Board has recharacterized the issue as stated on the cover page of this decision to interpret the claimed condition as broadly as possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board apologies for the delays in the full adjudication of the Veteran's case. 



FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include PTSD, due to his service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in, or as a result of, service.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Sup. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection for PTSD.  He has asserted that he witnessed a fellow paratrooper die, and other paratroopers sustain injuries, during an April 1982 jump by a large number of soldiers of the 82nd Airborne Division during Operation Gallant Eagle, in the Mojave Desert, at Fort Irwin California.  See e.g., Veteran's statement (VA Form 21-4138), dated in July 2008; May 2008 report of Dr. H.J.  

The Veteran has submitted an article, dated in April 1982, which discusses this incident and which is consistent with his assertions.  The article states that five troopers were killed, and 151 injured, many with head wounds and broken legs, and that nearly seven percent of the participants were hurt.  

The Veteran has also submitted a lay statement from R.G., dated in November 2008, who essentially asserts that he served with the Veteran, and who corroborates the claimed stressor.  

A statement from the Veteran's spouse, dated in June 2015, essentially asserts that he has psychiatric symptoms related to his service, to include irritability, anger, and violent outbursts.  

The Board notes that additional evidence has been received following the issuance of the most recent supplemental statement of the case in May 2015.  In April 2016, the Veteran submitted a waiver of RO review of this evidence, as well as additional medical evidence he submitted.  See 38 C.F.R. § 20.1304(c).  Accordingly, a remand for RO consideration is not required.

In April  2008, the Veteran filed a claim for service connection for PTSD.  In October 2008, the RO denied the claim for service connection for PTSD.  The Veteran has appealed. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b)  does not require proof of the nexus element; it is presumed.  Id.   

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
 § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Compensation is not payable for a disability that is a result of the appellant's own alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1131 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.1(n), 3.301(c) (2015); Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351; see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998). 

Personality disorders are not compensable diseases or injuries within the meaning of veterans' benefits law.  38 C.F.R. §§ 3.303(c), 4.9 (2015); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).

As an initial matter, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5.  The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45,093 - 45,094 (Aug. 4, 2014).  In this case, the new provision is not for application, as the claim was adjudicated by the RO in October 2008.

The Veteran's service personnel records, to include his discharge, (DD Form 214), show that he underwent basic airborne training, that he was awarded the parachute badge.  From March 1980 until separation from service, he served with the principal duty of recovery vehicle operator, in the 782nd Maintenance Battalion, 82nd Airborne Division, at Fort Bragg.  His military occupation specialties, as listed on his discharge, are wheel vehicle repairer, and light wheel vehicle power generation mechanic.  

The narrative reason for separation is listed as "dependency."  

The Veteran's service treatment records do not show treatment, findings, or a diagnosis involving psychiatric symptoms.  Some of these reports are of exceptionally poor quality and essentially illegible.  A separation examination report does not appear to be of record.

In this regard, it is important to note that the Veteran himself has not alleged any relevant inservice treatment for psychiatric symptoms.  Therefore, this issue is not prejudicial.   

As for the post-service medical evidence, it shows that beginning in 2008, the Veteran has been diagnosed with a variety of disorders, to include, but not limited to, PTSD, substance-induced mood disorder, anxiety NOS (not otherwise specified), depression NOS, ETOH (alcohol) abuse, cannabis abuse, substance-induced anxiety disorder, and rule out Cluster B personality disorder.  

In a memorandum, dated in February 2012, the JSRRC (United States Army and Joint Services Records Research Center) confirmed the Veteran's claimed stressor.  See 38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); VBA Manual M21-1, IV.ii.1.D.3.a.

A VA psychological examination report, dated in April 2012, shows that the examiner indicated that the Veteran's claims folder and medical records were available and reviewed.  The Veteran was afforded psychometric testing, as well as a psychosocial and diagnostic interview.  

The examiner concluded that the Veteran's overall presentation was consistent with inaccurate self-reporting.  

Notwithstanding the fact that individuals who presented with inaccurate self-reporting of symptoms might very well have mental health symptoms which were clinically significant and distressing (which the Board has taken into consideration in this case), based on the inaccuracy of the Veteran's report, it was not possible to determine the current level of social or occupational functioning.  

While the examiner noted that the Veteran had previously been diagnosed with PTSD, anxiety not otherwise specified, and depression not otherwise specified, due to concerns having to do with the inaccuracy of the Veteran's reporting, a diagnosis could not be rendered with any degree of confidence.  

The April 2012 examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD, as set forth in the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  The examiner further concluded that the Veteran did not have a mental disorder which conformed to DSM-IV criteria.
  
The examiner concluded that it was less likely than not that the Veteran had a psychiatric disorder that was incurred in or caused by an in-service injury, event, or illness. 

A VA psychiatric examination report, dated August 2012, shows that the examiners indicated that the Veteran's claims folder and other medical records, including Virtual VA records, were available, and had been reviewed by three examiners (i.e., two VA psychiatrists and one VA psychologist).  Following the examination, the examiners concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD as delineated in DSM-IV.  The examiners further concluded that the Veteran did not exhibit any other clinically-identifiable mental disorder.  

According to the examiners, the Veteran's presentation during the evaluation showed evidence of inaccurate self-reporting and malingering.  

While it was again noted that individuals who presented with inaccurate self-reporting of symptoms might very well have mental symptoms which were clinically significant and distressing, the examiners found that, based on the inaccuracy of the Veteran's report, it was not possible to ascertain without undue speculation the type or severity of the symptoms the appellant was currently experiencing.  It was also not possible to determine the Veteran's current level of functioning at the time of examination.  In the opinion of the examiners, it was not at least as likely as not the case that the Veteran's symptoms and presentation had their origin during, or were in some way the result of, his period of active military service.  

In March 2014, the Board requested that a psychiatrist and psychologist provide an advisory medical opinion addressing the etiology of any diagnosed acquired psychiatric disorder, to include PTSD.  The Board requested that, following a review of the Veteran's entire claims folder, an opinion be offered as to whether the appellant currently suffered from a chronic, clinically-identifiable psychiatric disorder (including PTSD), and, if so, whether that disorder at least as likely as not had its origin during, or was in some way the result of, the Veteran's period of active military service, including a reported stressor involving a parachute jump.  

In May 2014, a VA psychiatrist, and a VA psychologist, stated that, following an extensive record review, they were unable to formulate a "good quality and definitive opinion" on the basic issue involving whether the Veteran suffered from a genuine psychiatric illness.  This was the case given the fact that, from a forensic psychology perspective, the Veteran's test results were dispositive on the issue that he was likely over reporting psychiatric symptoms at the time of previous evaluations, at least in comparison to the standardized normative samples for the psychological tests used in previous VA examinations.  

Nonetheless, data indicating that the Veteran was likely over reporting psychiatric symptoms in his previous evaluations did not rule out the possibility that he had a genuine psychiatric illness.  It was suggested that while individuals afflicted with schizophrenia could learn to over report their symptoms or otherwise malinger for secondary gain, this did not mean that they did not have a genuine mental illness, only that they were over reporting their symptoms for some secondary effect.

In June 2014, the Board remanded the claim for additional development.  In September 2014, the Board vacated its June 2014 Board remand and substituted modified remand orders.  

The Board stated the following: the May 2014 VA psychiatrist and psychologist were unable to rule out the possibility that the Veteran had a valid psychiatric illness, and was simply over reporting his symptoms for evaluation, and that the examiners were not able to discern to the required degree of medical certainty whether the Veteran had a valid psychiatric illness or not based on record review alone.  The examiners stated that it was impossible to adequately answer the questions put forth by the Board in the Veteran's obviously complex case without an in-person examination of the appellant.  The examiners therefore recommended that the Veteran be considered for referral for further in-person evaluation, in order to resolve questions of etiology and possible relationship to military service.  

The Board therefore directed that the Veteran be afforded VA psychiatric and psychological examinations, to be conducted by a board of two VA psychiatrists and one psychologist, who have not previously seen or examined the Veteran.

A VA PTSD disability benefits questionnaire (DBQ) dated in October 2014, shows that a VA psychologist (Dr. A.M., and two VA psychiatrists (Dr. M.M. and Dr. D.B.) had reviewed the Veteran's VA e-folder (VBMS or Virtual VA), and examined the Veteran.  See also May 2015 addendum opinion, discussed infra.  The report, which is 17 pages long, includes extensive summaries of the Veteran's pre-service, service, and post-service histories, as well as his relevant medical history, his examination findings, and his psychological testing.  

The report states the following: the Veteran's performance upon psychological testing suggests feigning of memory impairment.  Previous objective psychological testing at his previous VA examination also suggests concerns related to malingering of memory impairment.  Two other tests showed intentional misrepresentation of symptoms and impairment, and feigning of mental health symptoms.  The diagnosis was malingering.  The Veteran does not have PTSD under DSM-5 criteria.  

In February 2015, the Board again remanded the claim, after noting that DSM-IV, and not DSM-5, applied to this claim.  The Board therefore requested an addendum medical opinion, in order for the VA examiners must consider whether or not the Veteran met the criteria for any additional psychiatric diagnosis, including but not limited to PTSD, in accordance with the DSM-IV criteria.

In May 2015, an addendum VA opinion was obtained from the October 2014 VA examiners, in which they concluded that the Veteran's only diagnosis under DSM-IV which could be identified without resort to mere speculation was malingering.  

As an initial matter, although the Veteran's claimed stressor has been verified, he is found not to be an accurate historian as to his reported symptomatology.  

Simply stated, while the stressor did occur, there is a serious issue regarding the Veteran's reports of his symptoms, as noted above. 

The medical evidence shows that he has repeatedly been noted to inaccurately report his symptoms.  See e.g., VA examination reports and DBQ, dated between 2012 and 2015.  He has also repeatedly been afforded diagnoses of malingering, often, but not always, characterized as "rule out."  See e.g., VA progress notes, dated between 2012 and 2015; October 2014 VA DBQ.  A January 2012 VA progress note states that he has a "history of exaggerating mental health symptoms for secondary gain."  He has also reported a post-service history of criminal convictions, for assault and malicious wounding, and for drug possession.  See VA examination reports, dated in April 2012 and October 2014.  

Given the foregoing, the Veteran is found not to be an accurate historian as to his psychiatric symptomatology.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

The Board further finds that the evidence is insufficient to show that the Veteran currently has an acquired psychiatric disorder, to include PTSD.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131 an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation); Degmetich v. Brown, 104 F. 3d 1328 (1997).  The October 2014 VA DBQ, and the associated May 2015 addendum, show that the Veteran has been afforded a diagnosis of malingering, and that PTSD has been ruled out.  

These opinions are considered highly probative, as the opinions are shown to have been based on a review of the Veteran's claims file and/or VBMS file, and as they contain a sufficient rationale, to include an analysis of the criteria for PTSD which shows that the criteria have not been met.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiners also provided a sufficient rationale for their inability to provide any other diagnosis.  Jones v. Shinseki, 23 Vet. App. 383 (2010).  The Board points out that these opinions are entirely consistent with the April 2012, August 2012, and May 2014 VA opinions, to the extent that they all detail extensive evidence of inaccurate self-reporting, and show that the examiners were unable to conclude that the Veteran has a diagnosed acquired psychiatric disorder, and/or that the Veteran does not meet the criteria for PTSD.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

The Board has taken the Veteran's statements very seriously, leading to multiple remands of this case over many years.  The Board, unfortunately, cannot ignore multiple medical opinions, from multiple medical providers, which provide, overall, highly probative evidence against this claim. 

In reaching this decision, the Board has considered a May 2008 report from a private psychiatrist, Dr. H.J. This report shows that the Veteran reported that most of his problems began in April 1982, when his unit participated in a parachute jump that resulted in causalities.  Dr. H.J. concluded that the Veteran has an Axis I diagnoses of PTSD, major depressive disorder, and recurrent alcohol abuse.  The Board has also considered the many diagnoses in the VA progress notes.  

This evidence is insufficiently probative to warrant a grant of the claim, as none of it is shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history, none of it contains a rationale, and to the extent that they note PTDS, none of these reports includes an analysis or discussion of the criteria for PTSD.  Prejean; Neives-Rodriguez; see also Quick Reference to the Diagnostic Criteria from DSM-IV at 209-11 (American Psychiatric Association  1994).  With regard to Dr. H.J.'s opinion, it predates the October 2014 VA opinion (and associated May 2015 addendum) by at least six years.  Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion).  Simply stated, while some evidence supports the Veteran's claims, including statement from the Veteran himself, the best evidence in this case provides highly probative evidence against this claim that the Board cannot ignore.  This negative evidence has been received, and confirmed by other health care providers (which the Board acquired over many years following remand).  At some points multiple medical providers were obtained so there would be no doubt regarding this essential issue. 

The Board has also considered the language in the May 2013 Motion for Remand, which cautions that speculative evidence should not be characterized as negative in nature and utilized as probative evidence in order to deny a claim.  Citing Fagan v. Shinseki, 583 F.3d 1282, 1289 (Fed, Cir. 2009); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, several VA medical experts have noted that inaccurate self-reporting does not rule out the presence of mental health symptoms.  However, these comments do not provide a basis for a grant of the claim.  None of these experts affirmatively linked an acquired psychiatric disorder to the Veteran's service; notwithstanding Dr. H.J.'s May 2008 private opinion, discussed infra, there is no competent opinion in support of the claim.  Current regulations provide that service connection may not be based on a resort to speculation, or even a remote possibility.  See 38 C.F.R. § 3.102 (2015); see also Jones v. Shinseki, 23 Vet. App. 382 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  The Board has determined that the most current and probative evidence shows that the Veteran's diagnosis is malingering, and that the Veteran's malingering effectively prevents medical professionals from determining whether or not the Veteran has an acquired psychiatric diagnoses.  See e.g., May 2015 VA addendum opinion.  Simply stated, the best medical evidence in this case provides highly probative evidence against the Veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The Board finds that based on the best evidence the Veteran does not have an acquired psychiatric disorder, to include PTSD.  In any event, even if the Board presumes (arguendo) that the Veteran does have an acquired psychiatric disorder (this is a highly complex issue in light of the Veteran's inaccurate statements to health care provides, but an issue that the Board has seriously considered), there is highly probative evidence against the claim that he has PTSD (therefore the stressor in service would not be a basis to grant this claim) and the psychiatric disorder began well after service and has no connection to service or the confirmed stressor in service.  Multiple medical examinations that the Board hoped would provide evidence in support of this claim has instead provided evidence against this claim.  There is now overwhelming evidence against the Veteran's claim that the Board cannot, unfortunately, discount under the law, and no indication that another examination by one or more examiners would provide a basis to grant this claim.  Accordingly, the claim must be denied.

With regard to the appellant's own contentions, and the lay statements, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  The Veteran has been found to be an inaccurate historian.  The Board has determined that an acquired psychiatric disorder (other than malingering) is not currently shown.  Given the foregoing, the Board finds that the evidence outweighs the appellant's contentions to the effect that he has an acquired psychiatric disorder, to include PTSD, due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has been afforded examinations, and he has been determined to not have an acquired psychiatric disorder, to include PTSD.  

In February 2015, the Board remanded the claim.  The Board essentially noted that DSM-IV, and not DSM-5, applied to this claim, and directed that the October 2014 VA examiners be contacted for an addendum medical opinion.  In May 2015, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


